DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's supplemental amendment filed on 03 November 2021 and amendment filed 18 October 2021 has been entered. Claims 1 and 8 have been amended. No claims have been cancelled. No claims have been added. Claim 1-20 are still pending in this application, with claims 1, 8, and 15 being independent. Claims 15-20 have been withdrawn from consideration (please see the response to requirement for restriction/election filed 21 December 2020).

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of joining a module comprising a polymer to an electrical conductor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0396359 A1, herein referred to as: Rosen), in view of Olsson et al. (US 2016/0261829 A1, herein referred to as: Olsson) and Park (US 2013/0229800 A1).
Regarding claim 1, Rosen teaches or suggests (Figs. 1-3) a strobe module (104), comprising: a Fresnel lens (308, Fig. 3, and paragraph [0053]) comprising: a sidewall (305, 306, 310, 313) at least partially defining an internal volume (said sidewall 305, 306, 310, 313 at least partly defines the internal volume in which 304A and 304B are contained, as shown in Fig. 3) and defining an external surface of the strobe module (306, 310, 313 is an external surface of the strobe module 104); a gasket (116A and 116B); a substrate (302) coupled to the sidewall (via 305), the substrate (302) further defining the internal volume (as shown in Fig. 3, 302 defines a lower region of the internal volume in which 304A and 304B are contained); and a light source (304A and 304B, paragraph [0053]) disposed on the substrate (302) in the internal volume (as shown in Fig. 3).  
Rosen does not teach or suggest that said external surface of said strobe module including an external channel, said gasket disposed in the external channel.
Olsson teaches or suggests (Fig. 4B) an external channel (an external channel within 420 in which 430 is disposed), a gasket (430) disposed in the external channel (as shown in Fig. 4B).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of an external channel, said gasket disposed in the external channel, such as taught or suggested by Olsson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of simplifying the assembly process (i.e. by providing a fitting to position the adhesive in the desired location on the sidewall), and/or increase the effectiveness of the seal (i.e. by providing a fitting to affix the seal in place on the sidewall). 
The combined teachings of Rosen and Olsson teach or suggest all of the elements of the claimed invention, except for said substrate is in direct contact with said sidewall.
Park teaches or suggests (Fig. 6) a substrate (500, comprising layers 340, 350, and 390) in direct contact with a sidewall (a sidewall of Fresnel lens 380, as shown in Fig. 6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of said substrate is in direct contact with said sidewall (i.e. by forming the portion 305 of said sidewall integral with the lens), such as taught or suggested by Park, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain 
Regarding claim 2, Rosen does not explicitly teach that the Fresnel lens and the sidewall are a unitary component.
Park teaches or suggests (Fig. 6) the Fresnel lens and the sidewall are a unitary component (as shown in Fig. 6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and formed the Fresnel lens and the sidewall as a unitary component, such as taught or suggested by Park, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In the instant case, one skilled in the art would have been motivated to reduce the cost or complexity of assembling or manufacturing the strobe module. 
Regarding claim 3, Rosen teaches or suggests (Figs. 1-3) the Fresnel lens (308) is a separate component from the sidewall (at least to portion 305, of said sidewall 305, 306, 310, 313); and the Fresnel lens is joined to the sidewall (as shown in Fig. 3).  
Regarding claim 4, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises a light emitting diode (LED, paragraph [0053]).  

Claims 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Schneider (US 2019/0120458 A1).
Regarding claim 8, Rosen teaches or suggests an electronic device (Figs. 1-3), comprising: a cover (112) defining an exterior surface (the outer surface of 112, flush with the top surface of 109, as shown in Fig. 1), an interior surface (the lower surface of 112, opposite to said outer surface of 112, and coupled to 120, as shown in Fig. 1), an aperture (the opening in 112 in which 104 is disposed, as shown in Fig. 1), and an aperture wall (the wall extending between said exterior surface and said interior surface, and receiving 104 therein, as shown in Fig. 1) positioned between the exterior surface and the interior surface (as shown in Fig. 1), the exterior surface at least partially defining an external surface of the electronic device (as shown in Figs. 1-3); a strobe module (104) at least partially disposed in the aperture (as shown in Fig. 1), the strobe module (104) comprising: a Fresnel lens (108) further defining the external surface of the electronic device (at least at a top portion 312, corresponding to 109, as shown in Figs. 1 and 3); a sidewall (305, 306, 310, 313) of the Fresnel lens (308) abutting the aperture wall (as shown in Fig. 1, at least for the top portion of the sidewall through which 109 extends) and at least partially defining an internal volume of the strobe module (as shown in Fig. 3, said sidewall 305, 306, 310, 313 partly defines a top portion of the internal volume in which 304A and 304B are disposed), the sidewall coupled to the cover (as shown in Fig. 1); a substrate (302) coupled to the sidewall (via 305), the substrate further defining the internal volume (the substrate 302 further defines a lower portion of the internal volume in which 304A and 304B are disposed); a light source (304A and 304B) disposed on the substrate (302) in the internal volume (as shown in Fig. 3); and a gasket (116A and 116B) disposed between the exterior surface and the interior surface (as shown in Fig. 1), and between the sidewall (305, 306, 310, 313) and the aperture wall 
Rosen does not explicitly teach that said aperture wall is planar (as understood by the examiner, the aperture wall is smooth, as the aperture wall of the instant disclosed invention is curved), said sidewall defines a channel, said gasket disposed in the channel.
Schneider teaches or suggests (Figs. 1-3) an aperture wall (7 and 8) is planar (the aperture wall formed by 7 and 8 is smooth), an external channel (19), a gasket (3) disposed in the external channel (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of said aperture wall is planar, said sidewall defines a channel, said gasket disposed in the channel, such as taught or suggested by Schneider, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of simplifying the assembly process (i.e. by providing a fitting to position the adhesive in the 
Regarding claim 9, Rosen teaches or suggests (Figs. 1-3) a comprising a flexible connector (102, or a subsequent connector on 102) joined to the substrate (302) and in electrical communication with the light source (as shown in Fig. 1).  
Regarding claim 10, Rosen teaches or suggests (Figs. 1-3) the flexible connector (102, or a subsequent connector on 102) is joined to the substrate (302) with a solder (paragraph [0036]).  
Regarding claim 12, Rosen teaches or suggests (Figs. 1-3) the gasket (116A and 116B) comprises an o-ring (paragraph [0046], i.e. gasket 116A and 116B are mounted around the top cylindrical portion in a circular fashion so as to prevent water from entering around the flash module, and thus reasosnably constitute an o-ring). 
Regarding claim 13, neither Rosen nor Schneider explicitly teach or suggest that the o-ring comprises a same color as a portion of the cover defining the external surface.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the o-ring comprises a same color as a portion of the cover defining the external surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to improve the appearance of the device (i.e. by matching the color of the gasket and cover so as to better conceal the gasket from view).
Regarding claim 14, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises an LED (paragraph [0053]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson and Park, as applied to claim 1 above, and in further view of Postovalov et al. (US 8,947,527 B1, herein referred to as: Postovalov).
Regarding claim 5, Rosen teaches or suggests (Figs. 1-3) the light source (304A and 304B) comprises two LEDs (as shown in Fig. 3, and as described in paragraph [0053]).
Neither Rosen, Olsson, nor Park explicitly teach or suggest that the strobe module further comprises an ambient light frequency sensor and a thermal sensor disposed on the substrate in the internal volume.  
Postovalov teaches or suggests (Figs. 1-9) the strobe module (100) further comprises an ambient light frequency sensor and a thermal sensor (col. 6, lines 10-20) disposed on the substrate (114, Fig. 5, sensors coupled to 130, see Figs. 3-4) in the internal volume (within the internal volume of 106).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the strobe module further comprises an ambient light frequency sensor and a thermal sensor disposed on the substrate in the internal volume, such as taught or suggested by Postovalov, in order to improve the performance of the device and/or light quality (i.e. by providing feedback to the flash module controller for light level adjustment as dependent upon the ambient light level), and/or improve or otherwise increase the longevity of the device (i.e. by preventing overheating of the strobe module). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson and Park, as applied to claim 1 above, and in further view of Nourbakhsh (US 9,110,355 B1).
Regarding claim 6, Neither Rosen, Olsson, nor Park explicitly teach that the Fresnel lens comprises polycarbonate.
Nourbakhsh teaches or suggests (Fig. 1) a lens (104) comprising polycarbonate (col. 4, lines 18-20).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of the lens comprising polycarbonate, such as taught or suggested by Nourbakhsh, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the performance of the strobe module (i.e. by preventing the lens from diminishing the brightness or altering the color of the light emitted from the light source).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Olsson, Park, and Nourbakhsh, as applied to claim 6 above, and in further view of Fromentin et al. (US 2020/0241174 A1, herein referred to as: Fromentin).
Regarding claim 7, neither Rosen, Olsson, Park, nor Nourbakhsh explicitly teach a portion of the Fresnel lens comprises an acrylic hard coat.  
Fromentin teaches or suggests (paragraph [0003]) a lens (Fig. 1, or optical glass, paragraph [0003]) comprising an acrylic hard coat (paragraph [0003]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of a portion of the Fresnel lens comprises an acrylic hard coat, such as taught or suggested by Fromentin, in order to improve the performance of the device, and/or increase the longevity of the device (i.e. by providing a feature that prevents the lens from becoming damaged).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, in view of Schneider, as applied to claim 10 above, and in further view of Jagt et al. (US 2017/0155811 A1, herein referred to as: Jagt).
Regarding claim 11, neither Rosen nor Schneider explicitly teach or suggest that a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter.  
Jagt teaches or suggests (Figs. 4B) a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter (paragraph [0105]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Rosen and incorporated the teachings of a distance from an internal surface of the cover to a surface of the solder protruding from the flexible connector is less than 1 millimeter, such as taught or suggested by Jagt, in order to reduce the size of the strobe module. 

Response to Arguments
Applicant's arguments filed 18 October 2021 and 03 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the combined teachings of Rosen and Olsson failed to teach or suggest “a substrate in direct contact with the sidewall…,” pages 8-9 of the remarks filed 18 October 2021, the Examiner respectfully notes that the abovementioned arguments with respect to the Rosen and Olsson references have been fully considered but are moot, as the above-recited new claim limitation is considered obvious in view of the combined teachings of Rosen, Olsson, and Park, as outlined in the rejection above. 
In response to Applicant’s argument that the combined teachings of Rosen and Olsson failed to teach or suggest “…the cover defining an exterior surface, an interior surface, an aperture, and an aperture wall positioned between the exterior surface and the interior surface, the exterior surface at least partially defining an external surface of the electronic device;... a sidewall of the Fresnel lens abutting the aperture wall and at least partially defining an internal volume of the strobe module and defining a channel, the sidewall coupled to the cover; ... a gasket disposed in the channel between the exterior surface and the interior surface, and between the sidewall and the aperture wall of the cover, the gasket sealing the sidewall to the aperture wall…,” pages 9-10 of the remarks filed 18 October 2021, the Examiner respectfully disagrees. In the instant case, the combined teachings of Rosen and Olsson teach or suggest the above recited claim limitations, as interpreted and outlined in the rejection above. 
In response to Applicant’s argument that the combined teachings of Rosen and Olsson failed to teach or suggest “…the aperture wall being planar…,” pages 9-10 of the remarks filed 03 November 2021, the Examiner respectfully notes that the abovementioned arguments with respect to the Rosen and Olsson references have been fully considered but are moot, as the above-recited new claim limitation is considered obvious in view of the combined teachings of Rosen and Schneider, as outlined in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896